DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the AIA .
Election/Restrictions
1.	A restriction requirement was mailed on 8 December 2021.
Applicant's election without traverse of SEQ ID NO:2  in the reply filed on 7 February 2022is acknowledged.  The requirement is deemed proper and is therefore made FINAL.
Claims 17-28, 42-46, 48 and 69-72 as amended on 7 February 2022 are examined herein.

The examiner also maintains that it would be an undue burden to search each the of the amino acid sequences with, SEQ ID NO:1, SEQ ID NO:2 and SEQ ID NO:3 various recited amino acid changes.  

Examiner’s Notes
2.	Citations to Applicant’s specification are abbreviated herein “Spec.”
In the specification, Applicant provides an immense amount of data.  On the other hand, the data demonstrates the exquisite importance of individual amino acid residues in the sequence of the glutamine synthetases.  In view of Applicant’s teachings, SEQ ID NO:1, SEQ ID NO:2 and SEQ ID NO:3 form an improper Markush group.  
Claim Objections
3.	Claim 69 is objected to because of the following informalities.
Claim 69 is objected to because to refers to the polynucleotide of claim 17 but used the indefinite pronoun “a.”  The meaning is clear but arguably could be interpreted to read only on a fragment of the polynucleotide of claim 17.
Appropriate correction is requested.

Improper Markush Group
4.	Claims  17-28, 42-46, 48 and 69-72 are rejected on the basis that they contain an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a "single structural similarity" and a common use.  A Markush grouping meets these requirements in two situations.  First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use.  Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a "single structural similarity" and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature.  See MPEP § 2117.
The Markush groupings in claim 17 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons.
Applicant provides an immense amount of data in the specification.  
In the Summary section, Applicant describes that the invention is drawn to increasing glutamine synthetase (GS) activity in a plant and thereby, increasing yield and/or increase seed protein content.  Spec., p. 3.  The invention also requires changing at least one of several listed amino acid residues.  Id., pp. 3-4.  Applicant describes the transgenic expression of such polypeptides.  E.g., Id., pp., 30-32.  Applicant also describes modifying endogenous genes.  E.g., Id., p. 42.
In Example 1, Applicant describes generating and screening a vast number of variants of the maize enzyme.  Id., pp. 51-52.  Applicant discovered variants to have a significant improvement to enzyme kinetics.  Id., p. 53.  In Example 3, Applicant analyzes the changes relative the structure of the protein.  Id., p. 54.  Applicant describes increased thermostability.  Id., p. 55.  Example 5 describes that transgenic “expression of GS1 enzymes in maize leads to increased yield.”  Id., p. 55 et seq.  Examples 6-10 continue the description.  Id., pp. 56-59.
In summary, Applicant provides an immense amount of data.  On the other hand, the data demonstrates the exquisite importance of the amino acid sequence of the glutamine synthetases.  In view of Applicant’s teachings, SEQ ID NO:1, SEQ ID NO:2 and SEQ ID NO:3 form an improper Markush group.  
Applicant teachings are that such a diverse group of sequences will function differently with distinct activity, e.g. when expressed transgenically in a plant.  Therefore the species of the Markush group lack both a substantial structural feature and a common use that flows from the substantial structural feature
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Claims depending on the claims reciting an improper Markush group are included in this rejection.
Amending the claims to recite only the elected species would obviate the rejection.

35 USC § 112(a) based Claim Rejections under the written description requirement 
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims  17-28, 42-46, 48 and 69-72 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 is drawn to an isolated polynucleotide encoding a sequence at least 90% sequence identical to SEQ ID NO:2 but requires that specific amino acid residues are changed.  Claims 18-28 narrow the focus to some of them and specify the change made.  Claim 42 places the polynucleotide in a construct.  Claim 43 requires a heterologous regulatory element.  Claims 44-46 are drawn to plant cells and plants.  Dependent claim 48 is drawn to a seed.
Claim 69 is drawn to a method for increasing seed protein content in seed by expressing a polynucleotide of claim 17.  Dependent claim 70 uses a regenerable cell to regenerate a plant.  Claim 71 modifies an endogenous gene and claim 72 specifies how it was done.
The claimed genus of polypeptides include all polypeptides all polypeptides at least 90% identical to SEQ ID NO:2.  The pending claims also include the non-elected species.
In the Summary section, Applicant describes that the invention is drawn to increasing glutamine synthetase (GS) activity in a plant and thereby, increasing yield nd/or increase seed protein content.  Spec., p. 3.  The invention also requires changing at least one of several listed amino acid residues.  Id., pp. 3-4.  Applicant describes the transgenic expression of such polypeptides.  E.g., Id., pp., 30-32.  Applicant also describes modifying endogenous genes.  E.g., Id., p. 42.
In Example 1, Applicant describes generating and screening a vast number of variants of the maize enzyme.  Id., pp. 51-52.  Applicant discovered variants to have a significant improvement to enzyme kinetics.  Id., p. 53.  In Example 3, Applicant analyzes the changes relative the structure of the protein.  Id., p. 54.  Applicant describes increased thermostability.  Id., p. 55.  Example 5 describes that transgenic “expression of GS1 enzymes in maize leads to increased yield.”  Id., p. 55 et seq.  Examples 6-10 continue the description.  Id., pp. 56-59.
In summary, Applicant provides an immense amount of data.  On the other hand, the data demonstrates the exquisite importance of the amino acid sequence of the glutamine synthetases.  
SEQ ID NO:2, for example, is 356 amino acids in length.  If the first approximately 90% amino acids were held constant, and the remaining 21 (approximately 20%) were varied, this would result in 2120 different variants.  However, that is only a small fraction of the number claimed, because different regions could be held constant.
For example, Hill & Preiss describes that when two of three histidines that are maintained in ADP-glucose pyrophosphorylase across several species are substituted with the "nonconservative" amino acid glutamine, there is little effect on enzyme activity, while the substitution of one of those histidines with the "conservative" amino acid arginine drastically reduces enzyme activity.  Hill & Preiss (1998) Biochem Biophys Res Commun 244(2):573-77, e.g. Table 1.  
Furthermore, Guo et al. describes that while proteins are fairly tolerant to mutations resulting in single amino acid changes, increasing the number of substitutions additively increases the probability that the protein will be inactivated.  Guo et al. (2004) Proc Natl Acad Sci USA 101:9205-10, 9209, rt. col., para. 2.  Thus, according to Guo et al., changing up to 21 non-recited amino acid changes in SEQ ID NO:2 has a high likelihood of inactivating the protein, or removing the claimed advantage when expressed transgenically.
Therefore one skilled in the art would not be able to envision the claimed genus of polypeptides that are up to 10% sequence-variant together with recited amino acid changes relative to SEQ ID NO:2 that would remain active in the instant invention.
Hence Applicant fails to satisfy the written description requirement because Applicant fails to describe a representative number of species relative to the modified SEQ ID NO:2 and Applicant also fails describe the structural elements of this polypeptide that are necessary and/or sufficient for activity in the instant invention.  Therefore Applicant has not demonstrated to one skilled in the art possession of the broad genus of claimed polypeptides.  Since the specification fails to provide an adequate written description to support the breadth of the claims, one of skill in the art would not believe Applicant to be in possession of the invention as broadly as claimed at the time of filing.  
Dependent claims are included in this rejection because none provide further limitations obviating this rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claims 17-18  are rejected under 35 U.S.C. 101 because they encompass a polynucleotide encoding a protein from radish.  As seen in the alignment below in the rejection under 35 USC 102, a sequence at least 90% sequence-identical to SEQ ID NO:2 was known in the prior art.  It was known to be a protein in radish.
Thus the claimed invention is directed to non-statutory subject matter.  The claimed invention is directed to a naturally-occurring nucleic acid or fragment thereof, whether isolated or not, that is not patent-eligible pursuant to the Supreme Court decision in Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 133 S.Ct. 2107, 186 L.Ed.2d 124, 106 USPQ2d 1972 (2013).

35 USC § 102 Based Claim Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 17-18 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Watanabe et al. (1994) Plant Mol Biol 26:1807-17 and its sequences.  .
As seen in the alignment below, a sequence at least 90% sequence-identical to SEQ ID NO:2 was known in the prior art.  This sequence has the T15N change.  Watanabe et al. also discloses cDNA clones (abstract).  Therefore Watanabe et al. anticipates claims 17-18.  
S52041
Gln 1.2 protein - radish
C;Species: Raphanus sativus (radish)
C;Date: 14-Jul-1995 #sequence_revision 21-Jul-1995 #text_change 09-Jul-2004
C;Accession: S52041
R;Watanabe, A.; Hamada, K.; Yokoi, H.; Watanabe, A.
Plant Mol. Biol. 26, 1807-1817, 1994
A;Title: Biphasic and differential expression of cytosolic glutamine synthetase genes of radish during seed germination and senescence of cotyledons.
A;Reference number: S52040; MUID:95161705; PMID:7858219
A;Accession: S52041
A;Status: preliminary
A;Molecule type: mRNA
A;Residues: 1-356 <WAT>
A;Cross-references: UNIPROT:O24334; UNIPARC:UPI000009DED6; GB:D25325; NID:g1526563; PIDN:BAA04995.1; PID:g1526564
C;Superfamily: glutamate-ammonia ligase

  Query Match             92.7%;  Score 1779;  DB 2;  Length 356;
  Best Local Similarity   88.8%;  
  Matches  316;  Conservative   27;  Mismatches   13;  Indels    0;  Gaps    0;

Qy          1 MSLLSDLINLNLSDTTEKVIAEYIWIGGSGMDLRSKARTLPGPVSDPSELPKWNYDGSST 60
              ||||:|||||:||| |||:||||||:||||||:||||||| |||:|||:|||||||||||
Db          1 MSLLTDLINLDLSDNTEKIIAEYIWVGGSGMDMRSKARTLSGPVTDPSQLPKWNYDGSST 60

Qy         61 GQAPGEDSEVILYPQAIFRDPFRRGNNILVICDAYTPAGEPIPTNKRHAAAKVFSHPDVV 120
              ||||||||||||||||||:|||||||:|||:|| |||||||||||||||||::|||||||
Db         61 GQAPGEDSEVILYPQAIFKDPFRRGNHILVMCDTYTPAGEPIPTNKRHAAAQIFSHPDVV 120

Qy        121 AEVPWYGIEQEYTLLQKDIQWPLGWPVGGFPGPQGPYYCGVGADKAFGRDIVDAHYKACI 180
              ||||||||||||||||||::||:|||:|||||||||||| |||||:|||||||||||||:
Db        121 AEVPWYGIEQEYTLLQKDVKWPVGWPIGGFPGPQGPYYCSVGADKSFGRDIVDAHYKACL 180

Qy        181 YAGINISGINGEVMPGQWEFQVGPSVGISAGDEIWAARYILERITEIAGVVVSFDPKPIK 240
              |||||||||||||||||||||||||||||| ||:| ||||||||||||||||||||||| 
Db        181 YAGINISGINGEVMPGQWEFQVGPSVGISAADEVWIARYILERITEIAGVVVSFDPKPIP 240

Qy        241 GDWNGAGAHTNYSTKSMREDGGYEVIKAAIDKLGKKHKEHIAAYGEGNERRLTGRHETAD 300
              |||||||||||||||||||:||||:|| |||||| :|||||:|||||||||||| |||||
Db        241 GDWNGAGAHTNYSTKSMREEGGYEIIKKAIDKLGLRHKEHISAYGEGNERRLTGHHETAD 300

Qy        301 INTFLWGVANRGASVRVGRDTEKAGKGYFEDRRPASNMDPYVVTSMIADTTILWKP 356
              |||| |||||||||:|||||||| |||||||||||||||||:||||:|:||||| |
Db        301 INTFKWGVANRGASIRVGRDTEKEGKGYFEDRRPASNMDPYIVTSMVAETTILWNP 356


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
§ 103. Conditions for patentability; non-obvious subject matter
A patent for a claimed invention may not be obtained, . . . . if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 17-18, 42-46, 48 and 69-70 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Watanabe et al. (1994) Plant Mol Biol 26:1807-17 in further view of Abad et al. U.S. Patent Publication 2011/0265221 Al, published 27 October 2011.
As seen in the alignment above in the rejection under 35 USC 102, Watanabe et al. teaches a sequence falling within the scope of claims 17-18.  Watanabe et al. cites to a publication teaching the transgenic expression of glutamine synthetases.  Id., p. 1816 (ref. 11).  Furthermore, As seen in the alignment below, Abad et al. teaches SEQ ID NO:2 as its SEQ ID NO: 14420.  According to Abad et al.’s sequence listing, the protein is from Trichodesmium erythraeum.  Abad et al. also teaches a promoter from soybean, i.e. a heterologous promoter.  Abad et al., para. 0021.
Since anticipation is the epitome of obviousness (MPEP § 1207.03(a)(ll)(2) (quoting In re May, 574 F.2d 1082, 1089 (CCPA 1978) (citing In re Pearson, 494 F.2d 1399, 1402 (CCPA 1974)), claims 17-18 are obvious.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:a.	Determining the scope and contents of the prior art.b.	Ascertaining the differences between the prior art and the claims at issue.c.	Resolving the level of ordinary skill in the pertinent art.d.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 42-46, 48 and 69-70 are, in general, standard molecular biological steps.  Watanabe does not teach these steps because Watanabe et al. does not transgenically express the above protein.  Abad et al., however, teaches the transgenic expression of proteins.  On page 1, Abad et al. teaches recombinant constructs and their use in plant cells and to create transgenic plants and also teaches seeds thereof.  Abad et al. also teaches selecting for an improved trait.  
Abad et al. teaches a soybean, i.e. heterologous, promoter.  Abad et al., para 0021. Abad et al. also teaches variant amino acid sequences.  Id., para. 0030 & claim 2.
Thus claims 17-18, 42-46, 48 and 69-70 are obvious.  

US-12-218-251A-14420
; Sequence 14420, Application US/12218251A
; Publication No. US20110265221A1
; GENERAL INFORMATION
;  APPLICANT: Monsanto Company
;  APPLICANT:Abad, Mark
;  TITLE OF INVENTION: Transgenic Plants with Enhanced Agronomic Traits
;  FILE REFERENCE: 38-21(54973)A
;  CURRENT APPLICATION NUMBER: US/12/218,251A
;  CURRENT FILING DATE: 2011-03-25
;  NUMBER OF SEQ ID NOS: 30550
;  SOFTWARE: PatentIn version 3.4
; SEQ ID NO 14420
;  LENGTH: 356
;  TYPE: PRT
;  ORGANISM: Glycine max
US-12-218-251A-14420

  Query Match             100.0%;  Score 1919;  DB 9;  Length 356;
  Best Local Similarity   100.0%;  
  Matches  356;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MSLLSDLINLNLSDTTEKVIAEYIWIGGSGMDLRSKARTLPGPVSDPSELPKWNYDGSST 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MSLLSDLINLNLSDTTEKVIAEYIWIGGSGMDLRSKARTLPGPVSDPSELPKWNYDGSST 60

Qy         61 GQAPGEDSEVILYPQAIFRDPFRRGNNILVICDAYTPAGEPIPTNKRHAAAKVFSHPDVV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GQAPGEDSEVILYPQAIFRDPFRRGNNILVICDAYTPAGEPIPTNKRHAAAKVFSHPDVV 120

Qy        121 AEVPWYGIEQEYTLLQKDIQWPLGWPVGGFPGPQGPYYCGVGADKAFGRDIVDAHYKACI 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 AEVPWYGIEQEYTLLQKDIQWPLGWPVGGFPGPQGPYYCGVGADKAFGRDIVDAHYKACI 180

Qy        181 YAGINISGINGEVMPGQWEFQVGPSVGISAGDEIWAARYILERITEIAGVVVSFDPKPIK 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 YAGINISGINGEVMPGQWEFQVGPSVGISAGDEIWAARYILERITEIAGVVVSFDPKPIK 240

Qy        241 GDWNGAGAHTNYSTKSMREDGGYEVIKAAIDKLGKKHKEHIAAYGEGNERRLTGRHETAD 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 GDWNGAGAHTNYSTKSMREDGGYEVIKAAIDKLGKKHKEHIAAYGEGNERRLTGRHETAD 300

Qy        301 INTFLWGVANRGASVRVGRDTEKAGKGYFEDRRPASNMDPYVVTSMIADTTILWKP 356
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 INTFLWGVANRGASVRVGRDTEKAGKGYFEDRRPASNMDPYVVTSMIADTTILWKP 356


9.	Claims 17, 69, and 71-72 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Watanabe et al. (1994) Plant Mol Biol 26:1807-17 and Abad et al. U.S. Patent Publication 2011/0265221 Al, published 27 October 2011, in further view of Cigan et al. WO 2015/026886 Al, published 26 February 2015.
As seen above, claims 17 and 69 are obvious in view of Watanabe et al. and Abad et al. but neither Watanabe et al. nor Abad et al. teaches, e.g. CRISPR/Cas9.  Cigan et al., however teaches the use of CRISPR/Cas9 to modify plant genomes.  Cigan et al., 1st page et seq.
As of the filing date of the instant application, it was obvious to use, e.g. CRISPR to modify the genome of a plant.  Further, substituting a stronger promoter to increase expression was also obvious.  E.g., Cigan et al., Fig. 30.  Therefore claims 71-72 are obvious.

Conclusion
10.	No claim is allowed.

Possibly Allowable Subject Matter
19-28 The individual changes recited in the claims 19-28 appear to be free of the prior art of record.
Note, however, as seen in the alignment below, there are also prior art proteins falling within the scope of claim 17 with the S5 change.
S49976
glutamate-ammonia ligase (EC 6.3.1.2) - rape
C;Species: Brassica napus (rape)
C;Date: 13-Jan-1995 #sequence_revision 10-Nov-1995 #text_change 09-Jul-2004
C;Accession: S49976
R;Trischler, M.; Schock, G.; Ochs, G.; Wild, A.
submitted to the EMBL Data Library, November 1994
A;Reference number: S49976
A;Accession: S49976
A;Molecule type: mRNA
A;Residues: 1-356 <TRI>
A;Cross-references: UNIPROT:Q42623; UNIPARC:UPI000009D449; EMBL:X82997; NID:g599655; PIDN:CAA58118.1; PID:g599656
C;Superfamily: glutamate-ammonia ligase
C;Keywords: ligase

  Query Match             95.1%;  Score 1825;  DB 2;  Length 356;
  Best Local Similarity   91.9%;  
  Matches  327;  Conservative   20;  Mismatches    9;  Indels    0;  Gaps    0;

Qy          1 MSLLSDLINLNLSDTTEKVIAEYIWIGGSGMDLRSKARTLPGPVSDPSELPKWNYDGSST 60
              ||||:||:|||||:||:|:||||||:||||||:|||||||||||||||||||||||||||
Db          1 MSLLTDLVNLNLSETTDKIIAEYIWVGGSGMDMRSKARTLPGPVSDPSELPKWNYDGSST 60

Qy         61 GQAPGEDSEVILYPQAIFRDPFRRGNNILVICDAYTPAGEPIPTNKRHAAAKVFSHPDVV 120
              ||||||||||||||||||:|||||||||||:|||||||||||||||||||||||||||||
Db         61 GQAPGEDSEVILYPQAIFKDPFRRGNNILVMCDAYTPAGEPIPTNKRHAAAKVFSHPDVV 120

Qy        121 AEVPWYGIEQEYTLLQKDIQWPLGWPVGGFPGPQGPYYCGVGADKAFGRDIVDAHYKACI 180
              ||||||||||||||||||: ||||||:|||||||||||| |||||:|||||||||||||:
Db        121 AEVPWYGIEQEYTLLQKDVNWPLGWPIGGFPGPQGPYYCSVGADKSFGRDIVDAHYKACL 180

Qy        181 YAGINISGINGEVMPGQWEFQVGPSVGISAGDEIWAARYILERITEIAGVVVSFDPKPIK 240
              ||||||||||||||||||||||||:|||||||||| ||:|||||||||||||||||||| 
Db        181 YAGINISGINGEVMPGQWEFQVGPAVGISAGDEIWVARFILERITEIAGVVVSFDPKPIP 240

Qy        241 GDWNGAGAHTNYSTKSMREDGGYEVIKAAIDKLGKKHKEHIAAYGEGNERRLTGRHETAD 300
              ||||||||| ||||||||||||||:|| |||||| :|||||||||||||||||| |||||
Db        241 GDWNGAGAHCNYSTKSMREDGGYEIIKKAIDKLGLRHKEHIAAYGEGNERRLTGHHETAD 300

Qy        301 INTFLWGVANRGASVRVGRDTEKAGKGYFEDRRPASNMDPYVVTSMIADTTILWKP 356
              ||||||||||||||:|||||||| |||||||||||||||||:||||||:|||||||
Db        301 INTFLWGVANRGASIRVGRDTEKEGKGYFEDRRPASNMDPYIVTSMIAETTILWKP 356



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL T BOGGS whose telephone number is (571)272-2805. The examiner can normally be reached Monday - Friday, 0800 to 1830 Mtn.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-0708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL T BOGGS/Examiner, Art Unit 1663